Response to Amendment
	The amendment filed 6/11/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chun-Ming Shih (#64,041) on 6/30/2021.
The application has been amended as follows:
Claims 16, 17, and 18 have been cancelled. 

ALLOWANCE
Claims 1-2 and 4-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a cabinet light, comprising: a heat dissipation shell; a light emitting component disposed in the heat dissipation shell; a driving component disposed in the heat dissipation shell and electrically connected to the light emitting component; a sealing end cover disposed on an open at a side of the heat dissipation shell by insertion and comprising a cavity; a cover element detachably disposed on an open at a top of the heat dissipation shell and comprising a light transmission area for light to pass through; a fixing structure disposed between the sealing end cover and the cover element; a piercing conductor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENG SONG/Primary Examiner, Art Unit 2875